DETAILED ACTION
This Office Action is in response to Amendment filed December 16, 2020.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8, 9, 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 1, Applicants did not originally disclose the configuration where “the barrier layer is on the top surface of the wire but is not on the barrier liner” as the left and right side edges of the SSA barrier 417 are also directly over and in contact with the barrier liner 414, and (d) therefore, the limitation “the barrier layer is on the top surface of the wire but is not on the barrier liner” recited on lines 20-21 was not originally disclosed regardless of the definition of the preposition “on” being “directly on” or “indirectly on”.
(2) Further regarding claim 1, Applicants did not originally disclose that the barrier layer has “a composition of elements, the elements including manganese, copper, silicon and oxygen” as recited on lines 19-20, because Applicants originally disclosed migration of an alloying metal of manganese into the first film to form a barrier layer comprising manganese, silicon and oxygen rather than migration of both copper and manganese into the first film to form a barrier layer comprising manganese, copper, silicon and oxygen; in other words, Applicants claim that “thermal treating … the barrier precursor material to cause the alloying metal in the barrier precursor material to migrate to a region of the first film (emphasis added)” on lines 16-18 of claim 1, which was also originally disclosed, and then it appears that Applicants claim that copper atoms also migrate into the first film to form the claimed “barrier layer having a 
Claims 4, 8, 9, 16 and 19 depend on claim 1, and therefore, claims 4, 8, 9, 16 and 19 also fail to comply with the written description requirement.

Claims 1, 4, 8, 9, 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Regarding claim 1, whether or not Applicants had meant to claim that “the barrier layer is on the top surface of the wire but is not” directly over “the barrier layer” by the limitation “the barrier layer is on the top surface of the wire but is not on the barrier layer” recited on lines 20-21, the amended claim 1 fails to comply with the written description requirement for the following reasons:
(1) As discussed above, the left and right side edges of the SSA barrier 417 are also directly over and in contact with the inner surfaces of the barrier liner 414 in Fig. 4c of current application, and therefore, for the limitation “the barrier layer is on the top surface of the wire but is not on the barrier liner” recited on lines 20-21 to be true, the copper atoms constituting the wire 418 and the manganese atoms constituting the barrier precursor material should diffuse toward an imaginary line along the center of the wire 418 since otherwise the claimed barrier layer would also be formed on the barrier liner as shown in Fig. 4c of current application.

(2-a) The breadth of the claims: the limitation “the barrier layer is on the top surface of the wire but is not on the barrier layer” recited on lines 20-21 of the amended claim 1.
(2-b) The nature of the invention: the barrier layer comprising manganese, copper, silicon and oxygen as recited on lines 19-20 is formed “on the top surface of the wire but is not on the barrier layer” recited on lines 20-21 of the amended claim 1.
(2-c) The state of the prior art: when copper atoms diffuse from the wire 418 and manganese atoms diffuse from the barrier precursor material 416 diffuse from the barrier precursor material 416 by the thermal treatment, these copper and manganese atoms would diffuse in all directions rather than strictly in a vertical direction.
(2-d) The level of one of ordinary skill: one of ordinary skill in the art cannot limit or focus diffusion of the copper and manganese atoms in a vertical direction only.
(2-e) The level of predictability in the art: the diffusion of the copper and manganese atoms will diffuse in all directions rather than along a vertical direction.
(2-f) The amount of direction provided by the inventor: Applicants did not provide any enabling disclose on how to shepherd the copper and manganese atoms in a vertical direction only.
(2-g) The existence of working examples: none since controlling the diffusion of the copper and manganese atoms in a vertical direction only would be in violation of the Laws of Thermodynamics.

(3) Therefore, even when Applicants had meant to claim that “the barrier layer is on the top surface of the wire but is not” directly over “the barrier liner”, the claimed phenomenon would only be possible when Applicants and one of ordinary skill in the art can perfectly control the diffusion of the copper atoms from the wire 418 and the manganese atoms from the barrier precursor material 416 in a vertical direction only, which is not physically possible; in other words, when in reality, the copper and manganese atoms diffuse in all directions, some copper and manganese atoms would diffuse directly over and beyond the inner surfaces of the barrier liner 414, resulting in creation of the claimed barrier layer, which comprises manganese, copper, silicon and oxygen, directly over the barrier layer, too; the Examiner notes that the currently claimed invention recited in claim 1 appears to be directed to the schematic illustration shown in Fig. 4c or 4d of current application rather than an actual device structure, which may render the amended claim 1 noncompliant with the written description requirement since Applicants appear to claim a design of a device that is not possible to make in reality.
Claims 4, 8, 9, 16 and 19 depend on claim 1, and therefore, claims 4, 8, 9, 16 and 19 also fail to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 8, 9, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 1, it is not clear what the limitation “the barrier layer is on the top surface of the wire but is not on the barrier liner” recited on lines 20-21 suggests, because (a) as discussed above, the outermost edges of the barrier layer 417 are aligned with the inner surfaces of the barrier liner 414 in Fig. 4c of current application, (b) therefore, the barrier layer 417 is on the barrier liner 414 as well as on the top surface of the wire 418 in Fig. 4c of current application, and (c) it is not clear whether Applicants had meant to claim that the limitation “the barrier layer is on the top surface of the wire but is not” directly over “the barrier liner”, which is not enabled either as discussed above.
(2) Also regarding claim 1, it is not clear whether the limitation “a barrier layer having a composition of elements, the elements including manganese, copper, silicon and oxygen (emphasis added)” recited on lines 19-20 can suggest that the barrier layer can have a composition of (i) manganese, (ii) copper, (iii) silicon, (iv) oxygen, (v) manganese and copper, (vi) manganese and silicon, (vii) manganese and oxygen, (viii) the limitation cited above does not necessarily suggest that the barrier layer has all of manganese, copper, silicon and oxygen, and (b) vast majority of, if not all of, the composition of the barrier layer cited above also fail to comply with the written description requirement.
(3) Further regarding claim 1, it is not clear whether the limitation “a barrier layer having a composition of elements, the elements including manganese, copper, silicon and oxygen (emphasis added)” recited on lines 19-20 suggests that the barrier layer only includes all or some of the manganese, copper, silicon and oxygen, because (a) the barrier layer can have a composition of manganese, copper, silicon, oxygen, and additional and unspecified element(s) since the transitional phrase “including” does not preclude presence of other elements that Applicants did not originally disclose, and (b) if the limitation cited above can suggest that there can be elements other than manganese, copper, silicon and oxygen, then the amended claim 1 further fails to comply with the written description requirement.
(4) Still further regarding claim 1, it is not clear how the step of “thermal treating” of the barrier precursor material is performed such that it causes “the alloying metal in the barrier precursor material to migrate to a region of the first film … to convert the region of the first film to a barrier layer having a composition of elements, the elements including manganese, copper, silicon and oxygen” as recited on lines 16-20, because (a) Applicants simply claim that the first film includes silicon, oxygen, hydrogen and carbon on lines 9-10 of claim 1, then claim that “the alloying metal”, which is manganese as recited on lines 5-6 of claim 1, migrates into the first film, and then the specifically claim, which would render the amended claim 1 further indefinite, (d) it is not clear whether the claimed barrier layer is formed inherently when there is a wire comprising copper, when there is a barrier precursor material comprising copper, or when there are both a wire comprising copper and a barrier precursor material comprising copper, and (e) it is not clear whether the claimed barrier layer having a composition of elements, the  elements including copper can be formed only in a certain way that Applicants did not originally disclose and Applicants do not specifically claim.
(5) Still further regarding claim 1, it is not clear how the migration of the alloying metal which is manganese in claim 1 as recited in the limitation “thermal treating … the barrier precursor material to cause the alloying metal in the barrier precursor material to migrate to a region of the first film” recited on lines 16-19 can result in the formation of the claimed barrier layer having a composition of elements, the elements including manganese, copper, silicon and oxygen as recited on lines 16-20, because (a) Applicants do not specifically claim that copper atoms also migrate into the first film, and (b) it is not clear whether the first film also comprises copper to begin with.
how the claimed barrier layer having a composition of elements, the elements including copper as well as manganese, silicon and oxygen is formed, because (a) as discussed above under 35 USC 112, first paragraph, rejection, Applicants did not originally disclose how the claimed barrier layer having a composition of elements, the elements including manganese, copper, silicon and oxygen is formed, (b) as discussed above, Applicants did not originally disclose and currently claim what the source of the copper included in the silicide barrier is, and (c) Applicants did not originally disclose and currently claim the thermal treating parameters including temperature, duration of the thermal treatment, source of the copper atoms, etc. to form the claimed silicide barrier comprising manganese, copper, silicon and oxygen.
Claims 4, 8, 9, 16 and 19 depend on claim 1, and therefore, claims 4, 8, 9, 16 and 19 are also indefinite.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, especially because the amended claim 1 further fails to comply with the written description requirement and is also indefinite as discussed above.
The Examiner notes that Applicants did not make any specific arguments traversing the 35 USC 112, first and second paragraph, rejections in the REMARKS filed December 16, 2020.


Conclusion
Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

January 15, 2021